Citation Nr: 9912214	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for chondromalacia of the 
left patella. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel





INTRODUCTION

The veteran served on active duty from December 1977 to April 1978 and from 
October 1979 to November 1984.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from 
a May 1995 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) at Montgomery, Alabama, that denied a compensable 
rating for chondromalacia of the left knee.  The veteran's claim for an 
increased rating was received on February 11, 1994.  The Board remanded the 
case in November 1997 for additional development, inclduing a VA orthopedic 
examination.  Pursuant to the Board's remand, the RO requested copies of 
the veteran's medical records from various sources identified by the 
veteran.  No records received that were dated in 1997 pertained to the left 
knee.  By an August 1998 rating decision the disability rating for the 
veteran's left knee disorder was raised to 20 percent effective from 
February 11, 1994, the date of his claim for an increase.  The RO has 
complied with the remand and the case has been returned for further 
appellate review.  

The veteran's attempt to reopen claims for service connection for right 
knee and back disabilities apparently was denied by the RO, as reflected by 
a letter to the veteran dated in January 1999 that advised him of the need 
to submit new and material evidence to reopen his claim.  Nothing more on 
these issues has been received.  

FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition of the 
veteran's claim has been obtained by VA.  

2.  Chondromalacia of the left patella is equivalent to or approximates no 
more than moderate lateral instability of the left knee with less than 
compensable limitation of motion of the knee and subjectively moderate pain 
on left knee flexion.   


CONCLUSION OF LAW

A rating in excess of 20 percent for chondromalacia, left patella, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.40, 4.41, 4.45, 4.59, 4.71a, 4.114, 
Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran first complained of left 
knee pain on exercise in August 1981.  In May 1984, he was seen following a 
left knee injury from a fall and chondromalacia was diagnosed.  In June 
1984, the left knee was shown to be within normal limits.  

On a VA examination in February 1985, the veteran complained of left knee 
weakness.  A little (fine) crepitus was noted with range of motion 
exercises.  Range of motion was termed full.  No left knee laxity or 
effusion was detected.  

On a VA examination in June 1991, the veteran complained of intermittent 
pain and swelling of the left knee, which increased on walking for more 
than a half-mile, occasional cramping in the left knee when he first got up 
in the morning, and worsening left knee pain.  The physical examination 
showed that he ambulated without difficulty.  There was full range of 
motion of the left knee.  Mild laxity of the lateral ligaments of the left 
knee was revealed.  There was a mildly positive anterior drawer sign on the 
left.  He had no significant tenderness on palpation of the left knee and 
no effusion.  He was able to squat down and get back up without difficulty.  
X-ray examination revealed minimal degenerative change of the left knee 
with smooth articular surfaces and no narrowing of the joint space.  
Probable degenerative joint disease and mild ligamentous laxity of the left 
knee were diagnosed.  

On a VA examination in July 1992, the veteran complained that his left knee 
seemed to give way when he was walking, that his left knee was painful at 
times, especially at night, and that his left knee sometimes ached like a 
toothache.  The physical examination showed that his gait was normal.  
There was neither swelling, joint effusion, tenderness to palpation, 
crepitation on motion, medial or lateral instability, pain on patellar 
compression maneuver, nor X-ray evidence of bone or joint abnormality of 
the left knee.  Flexion was to 145 degrees.  Extension was to 0 degrees.  
Anterior and posterior drawer signs were negative.  Strength was normal.  
He could perform a normal deep knee bend.  He could duck walk and hop 
normally.  The impression was a history of chondromalacia of the left knee.  
The examiner commented that the physical findings of the left knee were 
unremarkable.  The radiographic findings reportedly did not indicate any 
significant arthritic change.  His history suggested chondromalacia and 
this had been diagnosed during active service.  

Private medical records reflect that the veteran was seen by Stanley 
Barnes, M.D., in February 1994 for left knee pain from an injury during 
active service.  He reportedly was on muscle relaxants.  The examination 
was termed benign with good range of motion, no crepitance or ballotement 
and no pain to palpation.  An old injury of the left knee was assessed.  
Some ballotement was appreciated when the veteran was seen in July 1994.  

The veteran was seen in April 1994, apparently by Dr. Hester, on referral 
from Dr. Barnes.  The veteran's in-service left knee injury was noted, 
along with his complaint of almost constant pain with any type of 
significant activity and of the knee giving way.  Examination revealed no 
medical or lateral laxity and no effusion of the left knee.  Lachman, 
anterior drawer and pivot shift tests were negative, as were X-rays.  The 
impression was subjective complaints of left knee pain.

On a VA examination in October 1994, the veteran complained of pain and 
occasional swelling of the left knee.  He reportedly was taking prescribed 
medication for left knee pain.  The physical examination showed slight 
tenderness on both sides of the left patella, slight crepitus on motion, 
and the inability to perform deep knee bends normally.  There was no 
evidence of swelling, deformity, instability, abnormal gait or cysts, nor 
X-ray abnormality.  Range of motion was flexion to 140 degrees and 
extension to 0 degrees.  Chondromalacia of the left knee patella was 
diagnosed.  

Private and VA clinical records dated in 1997 reflect no complaint, finding 
or diagnosis involving the left knee.  

On a VA examination in July 1998, the examiner noted that a review of the 
veteran's medical records revealed a VA hospital admission in January 1995 
for left knee effusion and lateral instability.  Anterior cruciate ligament 
deficiency in the left knee was diagnosed, and a brace and exercise were 
prescribed.  Diagnoses in July 1997 were noted to have been anterior 
cruciate ligament tear and degenerative joint disease.  The veteran 
reportedly had sustained a left knee injury the previous year and he stated 
that he had had an arthroscopic examination of the left knee prior to that 
injury and was told that he had a torn ligament.  He had been using a cane 
and a brace.  Daily left knee pain, popping and swelling were indicated.  
The left knee reportedly gave way at times and locked at times.  Left knee 
pain worsened on walking fast and from bumping the left knee.  He sometimes 
had pain on standing.  He stated that he could walk one block.  He also 
reported discomfort going up and down steps.  He felt that his knee problem 
was getting worse.  He reportedly took Motrin and Tylenol for his left 
knee.  The physical examination revealed no edema, deformity or significant 
tenderness of the left knee.  There was moderate lateral instability.  
Anterior/posterior stability was termed good.  The veteran walked with a 
limp favoring the left lower extremity, used a cane and wore a brace.  X-
ray examination of the left knee reportedly was normal.  Magnetic resonance 
imaging (MRI) of the left knee reportedly showed a Grade III tear of the 
posterior horn of the medial meniscus, notching of the patellar cartilage, 
and a thinned-out but intact anterior cruciate ligament.  The diagnoses 
were remote left knee injury, internal derangement of the left knee with 
MRI evidence of Grade III tear of the posterior horn of the medial meniscus 
and thinned-out, but intact anterior cruciate ligament, and chondromalacia 
of the left patella.  

The examiner, who noted that he had reviewed the claims file, commented 
that functional loss due to pain in the veteran's left knee was significant 
but that no muscle atrophy or skin change was noted.  The examiner found no 
significant weakness on movement, excessive fatigability or incoordination.  
Knee pain going up and down stairs reportedly was a common symptom of 
chondromalacia.  It was stated that chondromalacia did not cause knee 
instability, but knee instability could cause chondromalacia.  The examiner 
noted that the veteran's left knee problem included both internal 
derangement and chondromalacia.  The examiner was unable to assess how each 
of these diagnoses would individually affect the veteran's employability.  
It was the examiner's opinion that the total knee problem would result in 
the veteran's having a difficult time performing any sort of occupation 
that required prolonged standing or walking or any heavy physical activity.  
He would probably be able to do some sort of sedentary work.  In answering 
the question of whether pain was visibly manifest on movement of the left 
knee, the examiner stated that the veteran walked with a limp and 
complained of moderate discomfort when the left knee was flexed.  The pain 
was described as mostly subjective and difficult to judge by visible 
manifestations.  The examiner also stated that other problems of loss of 
the left kidney and HIV infection would not have a direct relationship or 
direct effect on the veteran's left knee condition.  

Legal Criteria

Under the applicable criteria, disability evaluations are determined by the 
application of a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Separate diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's condition.  
These regulations operate to protect claimants against adverse decisions 
based on a single, incomplete, or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 593-94.  

Where entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

When a question arises as to which of two evaluations shall be assigned, 
the higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses is to be 
avoided.  Disability from injuries to the muscles, nerves, and joints of an 
extremity may overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the evaluation of the 
same manifestation under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14.  The Court has emphasized that all disabilities, including those 
arising out of a single disease entity, are to be rated separately as long 
as the symptomatology is not duplicative or overlapping.  Esteban v. Brown, 
6 Vet. App. 259 (1994); 38 C.F.R. § 4.25.  With respect to the anti-
pyramiding provision, the Court stated that the critical element in 
determining whether a veteran's disabilities may be rated separately is 
whether any of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the other 
conditions.  Esteban, 6 Vet. App. at 262.

Disability of the musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, for example.  38 
C.F.R. § 4.40.  The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, deformity, or 
atrophy of disuse.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to healed injury, as 
at least minimally compensable.  Id.; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Pyramiding, that is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14.  It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating under several 
diagnostic codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is duplicative or 
overlapping with the symptomatology of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  
When an unlisted condition is encountered, it should be rated under a 
closely related disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 20 
percent rating when there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  

Limitation of motion of the leg is contemplated in Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 provides for a 20 percent evaluation where 
flexion of the leg is limited to 30 degrees.  A 30 percent evaluation may 
be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Diagnostic Code 5261 provides a 20 percent evaluation where extension is 
limited to 15 degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  
Ankylosis of the knee in full extension or in slight flexion between 0 and 
10 degrees warrants a 30 percent rating.  Ankylosis of the knee in flexion 
between 10 and 20 degrees warrants a 40 percent rating.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5256. 

Also potentially relevant is 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
pertaining to impairment of the tibia and fibula.  Impairment manifested by 
malunion and involving moderate knee or ankle disability, warrants a 20 
percent evaluation.  When impairment of the tibia and fibula is manifested 
by malunion with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, is assigned a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  



Analysis

The veteran's claim for an increased rating for chondromalacia, left 
patella, is well grounded within the meaning of 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general an allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran has not asserted that any 
records of probative value which are not already associated 
with his claims folder are available.  The Board is satisfied that all 
relevant facts regarding the claim for an increased rating for 
chondromalacia, left patella, have been properly developed and that no 
further assistance to the veteran is required in order to comply with the 
duty to assist him as mandated by 38 U.S.C.A. § 5107.  

Chondromalacia of the left patella is rated by analogy to impairment of the 
left knee manifested by lateral instability or recurrent subluxation under 
Diagnostic Code 5257.  In order to qualify for the next higher schedular 
rating of 30 percent, the veteran's left knee must equate with or 
approximate severe lateral instability or recurrent subluxation under Code 
5257, limitation of flexion to 15 degrees under Code 5260, limitation of 
extension to 20 degrees under Code 5261, ankylosis of the knee in full 
extension or in slight flexion between 0 and 10 degrees under Code 5256, or 
impairment of the tibia and fibula manifested by malunion with marked knee 
or ankle disability under Code 5262.  None of the clinical evidence, 
especially the current clinical evidence, shows that chondromalacia, left 
patella is nearly as disabling as that contemplated for any such rating.  

On the July 1998 VA examination, the veteran's left knee hyperextended to 3 
degrees and flexed to 133 degrees.  Normal knee motion is from 0 degrees 
extension to 140 degrees flexion.   38 C.F.R. § 4.71, Plate II (1998).  The 
slight discrepancy in the veteran's range of motion from that designated as 
normal does not even meet the schedular requirements for a zero percent 
rating for limitation of motion of the knee.  38 C.F.R. §4.71. Diagnostic 
Codes 5260, 5261.  Lateral instability of the left knee has been medically 
assessed as only moderate.  Additionally, the veteran complained of 
moderate discomfort on left knee flexion, which the examiner noted was 
"mostly" a subjective complaint and "difficult" to judge by visible 
manifestations.  No objective or visible indication of left knee pain on 
motion was specified.  Moreover, no left knee tenderness was elicited on 
the physical examination.  

The veteran now has internal derangement of the left knee with a tear of 
the posterior horn of the left medical meniscus (shown by MRI), which was 
noted in the August 1998 rating decision not to be service connected.  The 
MRI also showed thinning of the anterior cruciate ligament and notching of 
the patella cartilage, the latter noted to signify chondromalacia.  In 
regard to chondromalacia, the examiner noted that a common symptom was knee 
pain going up and down stairs but that chondromalacia did not cause 
instability of the knee although it could be caused by instability.  
However, the examiner was unable to assess how each knee disorder would 
affect the veteran's industrial adaptability.  While it was noted that the 
veteran limped and used a cane and a brace, such was not specifically 
attributed to his service-connected chondromalacia.  Even assuming that the 
limp, cane and brace were all due to service connected chondromalacia of 
the left patella the veteran still does not have more than moderate knee 
instability of the knee, consistent with a 20 percent rating under Code 
5257.  

As noted, if the disability were to be considered under the criteria for 
limitation of knee motion, the veteran does not even meet the requirements 
for a zero percent rating for limitation of flexion (to at least 60 
degrees) or extension (to at least 5 degrees).  Thus, the criteria for an 
increased rating or for a separate rating based on limitation of motion are 
not met.  See VAOPGCPREC 23-97 (July 1, 1997).  

In regard to 38 C.F.R. §§ 4.40, 4.45, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court), in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1997).  
The Court has, however, held that where a diagnostic code is not predicated 
on a limited range of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In the instant case, the 
veteran's 20 percent evaluation is assigned pursuant to Diagnostic Code 
5257, a code not predicated on limitation of motion.  As explained, there 
is no basis for rating the knee disability under a limitation of motion 
code. 

In conclusion, the Board finds that the preponderance of the evidence is 
against entitlement to more than a 20 percent evaluation for chondromalacia 
of the left patella.  As the evidence is not balanced, application of 38 
C.F.R. §§ 4.3, 4.7 is not in order.  


ORDER

An increased rating for chondromalacia, left patella, is denied.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



